           Case 1:20-cv-04676-LGS Document 66 Filed 06/14/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MIGUEL BAUTISA,                                              :
                                              Plaintiff,      :    20 Civ. 4676 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 CHANEL INC., et al.,                                         :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on June 8, 2021, Defendants filed a motion to redact and seal portions of the

Declaration of Paul H. Galligan and related exhibits in support of Defendants’ Motion for

Summary Judgment (Dkt. No. 64), which contain materials designed “Confidential” pursuant to

the parties’ Confidentiality Stipulation and Protective Order (Dkt. No. 41). Dkt. No. 54. It is

hereby

         ORDERED that, Defendants’ motion to seal is GRANTED. The Declaration of Paul H.

Galligan and supporting exhibits at Docket No. 64 shall remain sealed. Although “[t]he common

law right of public access to judicial documents is firmly rooted in our nation’s history,” this right

is not absolute, and courts “must balance competing considerations against” the presumption of

access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal

quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978)

(“[T]he decision as to access is one best left to the sound discretion of the trial court, a discretion

to be exercised in light of the relevant facts and circumstances of the particular case.”). Filing the

above-referenced document in redacted form is necessary to prevent the unauthorized

dissemination of confidential business information.

         The Clerk of Court is respectfully directed to close the motion at Docket No. 54.

Dated: June 14, 2021
       New York, New York
